DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/02/2021has been considered by the examiner.


Claim Objections
Claim 25 objected to because of the following informalities:  the claim recites “wherein the healing updates are encoded using the processor the host device during the idle time”; the language of the limitation appears to be incomplete. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 recites the limitation "the determined usage level" in line 3 as dependent upon claim 1.  There is insufficient antecedent basis for this limitation in the claim.  The claim will be examined with dependency of claim 3.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 8, 10, 18, and 27-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyazawa (US Patent Publication No. 2007/0091107).
With reference to claim 1, Miyazawa discloses a method of healing an image in a display system comprising a host device (200) and a display control device (300) (see paragraph 49; Fig. 1), the method comprising: 
generating healing updates (210/220) corresponding to a region of the image and generating other display data (210) at the host device (200) (see paragraph 59; Figs. 2-3); 
allocating, by the host device or the display control device, at least a portion of a resource (220) of the display system to be used at least preferentially for at least one of encoding (260), decoding, transmitting (500) and/or storing the healing updates rather than the other display data (see paragraphs 58, 62; Figs. 2-3);
encoding (260) the healing updates and the other display data at the host device (see paragraphs 62, 65; Figs. 2-3);
transmitting the encoded healing updates and the other encoded display data from the host device (200) to the display control device (300) (see paragraphs 62, 64; Figs. 2-3);
decoding (322) the encoded healing updates and the other encoded display data at the display control device (300) (see paragraphs 65, 72); and
healing the image (340, 350) using the decoded healing updates at the display control device (300) (see paragraphs 71, 74-75; Figs. 2-3).

With reference to claim 2, Miyazawa discloses the method according to claim 1, and further discloses wherein the allocated resource is used to encode, decode, transmit or store the healing updates (see paragraphs 62, 64-65),  but not the other display data (see paragraphs 58-59; Figs. 2-3).

With reference to claim 8, Miyazawa discloses the method according to claim 1, and further discloses wherein the allocated resource is a transmission resource allocated for transmitting the healing updates (see paragraphs 62-65), but not the other display data, from the host device (200) to the display control device (300) (see paragraphs 58-59).

With reference to claim 10, Miyazawa discloses the method according to claim 1, and further discloses wherein a USB endpoint or TCP socket of a connection used to transmit the healing updates from the host device (200) to the display control device (300) (see paragraph 49) is different to that of a connection used to transmit the other display data from the host device (200) to the display control device (300) (see paragraph 57).

With reference to claim 18, Miyazawa discloses the method according to claim 1, and further discloses wherein separate buffers are provided in the host device (200), in the display control device (300), or both, for storing encoded healing updates and other encoded display data, respectively (see paragraph 57, 61-62; Figs. 2-3). 

With reference to claim 27, Miyazawa further discloses a host device in a display system comprising a display control device (300); wherein the host device (200) is configured to perform the functions of the host device of claim 1 (see claims 29-30). 

With reference to claim 28, Miyazawa further discloses display control device in a display system comprising a host device (200); wherein the display control device (300) is configured to perform the functions of the display control device of claim 1 (see claims 29-30).

With reference to claim 29, Miyazawa discloses a system comprising: a non-transitory memory storing instructions (see paragraphs 36-39);
 and one or more hardware processors coupled to the non-transitory memory and configured to execute the instructions from the non-transitory memory to cause the system to perform operations (see paragraphs 36-39) comprising: 
generating healing updates (210/220) corresponding to a region of the image and generating other display data (210) at the host device (200) (see paragraph 59; Figs. 2-3); 
allocating at least a portion of a resource (220) of the system (260) to be used at least preferentially for at least one of encoding (see paragraphs 58, 62; Figs. 2-3);
decoding, transmitting (500) and/or storing the healing updates rather than the other display data (see paragraphs 65, 72);
encoding (260) the healing updates and the other display data at the host device (see paragraphs 62, 65; Figs. 2-3);
transmitting the encoded healing updates and the other encoded display data from the host device (200) to a display control device (300) (see paragraphs 62, 64; Figs. 2-3);
decoding (322) the encoded healing updates and the other encoded display data at the display control device (see paragraphs 65, 72); and 
healing the image (340, 350) using the decoded healing updates at the display control device (see paragraphs 71, 74-75; Figs. 2-3).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-7, 9, 11-12, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazawa as applied to claim 1 above, and further in view of Muthukrishnan et al. (US Patent Publication No. 2006/0136421; hereinafter Muthukrishnan).
With reference to claim 3, Miyazawa discloses the method according to claim 1, however fails to disclose determining a usage level as recited.
Muthukrishnan discloses a system capable of determining a usage level of a resource in the display system (110) (see paragraphs 31-32; Figs. 1A-B, 4); wherein the resource (transmission) is allocated based on the determined usage level of the resource in the display system (110) (see paragraphs 35-36; Figs. 1A-B, 4).
Therefore it would have been obvious to one of ordinary skill in the art to allow determining a usage level similar to that which is taught by Muthukrishnan to be carried out in a system similar to that which is taught by Miyazawa to thereby provide optimization of transmission (see Muthukrishnan; paragraph 44).

With reference to claim 4, Miyazawa discloses the method according to claim 1, including allocation of the resource (transmission) to be used at least preferentially for at least one of encoding, decoding, transmitting and/or storing the healing updates as explained above (see paragraphs 58, 62; Figs. 2-3).
While disclosing all that is required as explained above, there fails to be disclosure of that the allocation of the resource is increased when the determined usage level of the resource decreases as recited.
Muthukrishnan discloses a system capable of determining a usage level of the resource in the display system (110), wherein the allocation of the resource to be used at least preferentially for at least one of encoding, decoding, transmitting and/or storing the healing updates is increased when the determined usage level of the resource decreases (in teaching that transmission is throttled when the user’s usage level decreases (see paragraphs 35, 40-41; Figs. 4-5), thereby increasing the availability for transmission).

With reference to claim 5, Miyazawa discloses the method according to claim 1, and further discloses, wherein the allocated resource (220) is a processing resource of the host device (200) (see paragraphs 58-59; Figs. 2-3), wherein the allocated resource to be used at least preferentially to encode (260) the healing updates at the host device (200) (see paragraphs 59, 62).
 While disclosing all that is required as explained above, there fails to be disclosure of determining a usage level as recited.
Muthukrishnan discloses a system capable of determining a usage level (107) of the processing resource (transmission) at the host device (110) and determining the allocation of the processing resource  based on the usage level of the processing resource (in teaching that transmission is throttled when the user’s usage level decreases (see paragraphs 35, 40-41; Figs. 4-5), thereby increasing the availability for transmission).
Therefore it would have been obvious to one of ordinary skill in the art to allow determining a usage level similar to that which is taught by Muthukrishnan to the encoder in a system similar to that which is taught by Miyazawa to thereby provide reduce system usage levels by the encoder when transmission has been throttled/stopped (see Muthukrishnan; paragraph 11).

With reference to claim 6, Miyazawa discloses the method according to claim 1, including transmit the healing updates from the host device to the display control device (see paragraphs 62, 65; Figs. 2-3).
While disclosing all that is required as explained above, Miyazawa fails to disclose wherein the allocated resource is a bandwidth as recited
Muthukrishnan discloses a system capable of determining a usage level of a resource in the display system (110), wherein the allocated resource is a bandwidth (see paragraph 44) of a connection between the host device (120) and the display control device (110) (see paragraphs 28-29; Figs. 1-2), and the method comprises: determining a usage level of the bandwidth of the connection between the host device (120) and the display control device (110) (see paragraphs 26-28); and determining the allocation of the bandwidth to be used at least preferentially to transmit updates from the host device (120) to the display control device (110) based on the usage level of the bandwidth (see paragraphs 35-36; Fig. 4).
Therefore it would have been obvious to one of ordinary skill in the art to allow determining a bandwidth usage level similar to that which is taught by Muthukrishnan to a system similar to that which is taught by Miyazawa to thereby provide reduce system usage levels (see Muthukrishnan; paragraph 11).

With reference to claim 7, Miyazawa discloses the method according to claim 1, and further discloses, wherein the allocated resource (320) is a processing resource of the display control device (300), wherein the allocated resource to be used at least preferentially to decode (322) the healing updates at the host device (200) (see paragraphs 71-72; Fig. 3).
While disclosing all that is required as explained above, there fails to be disclosure of determining a usage level as recited.
Muthukrishnan discloses a system capable of determining a usage level (127) of the processing resource (transmission) at the display control device (120) and determining the allocation of the processing resource  based on the usage level of the processing resource (in teaching that transmission is throttled when the user’s usage level decreases (see paragraphs 28, 35, 40; Figs. 4-5), thereby increasing the availability for transmission).

With reference to claim 9, Miyazawa discloses the method according to claim 8, and while discussion transmission resources (see paragraphs 8-9), there fails to be disclosure of monitoring a bandwidth as recited.
Muthukrishnan discloses a system capable of determining a usage level of a resource in the display system (110) (see paragraphs 31-32; Figs. 1A-B, 4); wherein the transmission resource is a bandwidth of a connection between the host device (120) and the display control device (110) (see paragraphs 35-36).

With reference to claim 11, Miyazawa discloses the method according to claim 1, and while disclosing healing updates as described above, there fails to be disclosure of discarding the healing updates as recited.
Muthukrishnan discloses a system capable of determining a usage level of a resource in the display system (110) (see paragraphs 31-32; Figs. 1A-B, 4); wherein the host device determines whether an update is to be discarded at the host device (see paragraphs 35, 37).

With reference to claim 12, Miyazawa discloses the method according to claim 11, and while disclosing healing updates as described above, there fails to be disclosure of discarding the healing updates as recited.
 Muthukrishnan discloses a system capable of determining a usage level of a resource in the display system (110) (see paragraphs 31-32; Figs. 1A-B, 4); wherein the host device (120) determines that the healing update is to be discarded based on an overlap of the region of the image to be healed and a region of the image for which display data more recent than the update has been generated (see paragraphs 33-34).

With reference to claim 22, Miyazawa discloses the method according to claim 1, and while disclosing healing updates as recited above, there fails to be disclosure of reducing the quality level of the other display data as recited.
Muthukrishnan discloses a system capable of determining a usage level of a resource in the display system (110) (see paragraphs 31-32; Figs. 1A-B, 4); wherein the host device reduces a quality level of the other display data to increase the resources allocated for encoding, decoding, transmitting or storing the healing updates (in teaching receiving ping (117) for usage status; see paragraphs 31-33; Figs. 1B, 4-6).


Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazawa as applied to claim 1 or 11 above, and further in view of Rubin (US Patent Publication No. 2012/0254703).
With reference to claim 13, Miyazawa and Muthukrishnan discloses the method according to claim 11, wherein Miyazawa discloses the method including transmitting the healing updates from the host device to the display control device (see paragraphs 62, 65; Figs. 2-3).
While disclosing all that is required as explained above, Miyazawa fails to disclose discarding data as recited.
Rubin discloses a system including receiver (100) employed with computing and/or other devices having digital communications interfaces, wherein the display control device determines whether a healing update is to be discarded at the display control device (see paragraphs 17, 28-29), wherein the healing update is discarded without being encoded at the host device.  
Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of a discarding function similar to that which is taught by Rubin to be carried out in a system similar to that which is taught by Miyazawa and Muthukrishnan to thereby preventing potentially unjustified decoding attempts (see Rubin; paragraph 14).

With reference to claim 14, Miyazawa discloses the method according to claim 1, including transmitting the healing updates from the host device to the display control device (see paragraphs 62, 65; Figs. 2-3).
While disclosing all that is required as explained above, Miyazawa fails to disclose discarding data as recited.
Rubin discloses a system including receiver (100) employed with computing and/or other devices having digital communications interfaces, wherein the display control device determines whether a healing update is to be discarded at the display control device (see paragraphs 17, 28-29).
Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of a discarding function similar to that which is taught by Rubin to be carried out in a system similar to that which is taught by Miyazawa to thereby preventing potentially unjustified decoding attempts (see Rubin; paragraph 14).

With reference to claim 15, Miyazawa, Muthukrishnan, and Rubin disclose the method according to claim 14, wherein Rubin further discloses wherein the healing update is discarded without being decoded at the display control device (see paragraphs 17, 28-29). 

With reference to claim 16, Miyazawa, Muthukrishnan, and Rubin disclose the method according to claim 14, wherein Miyazawa further discloses healing updates based on display data generated at the host device (see paragraph 59; Figs. 2-3), and Muthukrishnan further discloses wherein the host device (120) determines that the healing update is to be discarded based on an overlap of the region of the image to be healed and a region of the image for which display data more recent than the update has been generated (see paragraphs 33-34) as explained above, wherein Rubin further discloses that the determination to discard the healing update is based on display data generated at the host device after the healing update is generated at the host device (see paragraphs 31-32, 34; Figs. 1-5).


Claims 17, 19 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazawa as applied to claim 1, 18, or 22 above, and further in view of Uema (US Patent Publication No. 2012/0256924).
With reference to claim 17, Miyazawa further discloses the method of claim 1, and further discloses wherein the host device (200) encodes (260) a single healing update a plurality times to generate a plurality of encoded healing updates (240; see paragraphs 60-61).
While disclosing all that is required as explained above, Miyazawa fails to disclose allocation of bandwidth as recite.
Muthukrishnan further Muthukrishnan discloses a system capable of determining a usage level of a resource in the display system (110), wherein the allocated resource is a bandwidth (see paragraph 44) of a connection between the host device (120) and the display control device (110) (see paragraphs 28-29; Figs. 1-2), wherein updates are to be transmitted to the display control device based on a usage level of a bandwidth of a connection between the host device and the display control device (see paragraphs 26-28, 35-26; Fig. 4).
Therefore it would have been obvious to one of ordinary skill in the art to allow determining a bandwidth usage level similar to that which is taught by Muthukrishnan to a system similar to that which is taught by Miyazawa to thereby provide reduce system usage levels (see Muthukrishnan; paragraph 11).
While disclosing all that is required Mayazawa and Muthukrishnan fail to disclose different levels of compression as recited.
Uema discloses an image supply device capable of communicating with an image display device adapted to display an image including a transmission image data generator (131) capable of providing a different level of compression is applied to each of the encoded updates (see paragraphs 57, 66; Fig. 2); and wherein the host device determines which of the encoded updates to be transmitted (see paragraph 68, 73, 39: Figs. 4-5).
Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of a different compression levels similar to that which is taught by Uema to be carried out in a system taught by Miyazawa and Muthukrishnan to thereby setting the optimum condition with improved transmission (see Uema; paragraph 80).

With reference to claim 19, Miyazawa, Muthukrishnan, and Uema disclose the method of claim 18, wherein Miyazawa further discloses that the display control device (300) comprises separate buffers for storing encoded healing updates (250/260) and other encoded display data (210; see paragraph 57), respectively; and wherein the display control device (200) determines whether data received from the host device is a healing update (320) or other display data and stores the received data in a corresponding buffer (see paragraphs 51, 54, 65-67). 

With reference to claim 23 Miyazawa, Muthukrishnan disclose the method of claim 22 as explained above, however fails to disclose a level of compression as recited.
Uema further discloses a lower quality level (resolution) corresponds to a higher level of compression (see paragraphs 73-75; Figs. 4-5).
Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of a different compression levels similar to that which is taught by Uema to be carried out in a system taught by Miyazawa and Muthukrishnan to thereby setting the optimum condition with improved transmission (see Uema; paragraph 80).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Miyazawa as applied to claim 1 above, and further in view of Muthukrishnan and Nguyen et al. (US Patent Publication No. 2017/0236252; Nguyen).
With reference to claim 20, Miyazawa discloses all the method of claim 1, and further discloses wherein the host device (200) encodes (260) a single healing update a plurality times to generate a plurality of encoded healing updates (240; see paragraphs 60-61) and decoding (322) of updates (see paragraphs 71-72; Fig. 3).
While disclosing all that is required, Miyazawa however fails to disclose determining a usage level as recited.
Muthukrishnan discloses a system capable of determining a usage level of a resource in the display system (110) (see paragraphs 31-32; Figs. 1A-B, 4); wherein the resource (transmission) is allocated based on the determined usage level of the resource in the display system (110) (see paragraphs 35-36; Figs. 1A-B, 4), wherein a usage level of a buffer (UTU/URU) of the display control device storing encoded healing updates, or a number of encoded healing updates stored at the display control device (see paragraphs 32-34; Fig. 4).
Therefore it would have been obvious to one of ordinary skill in the art to allow determining a usage level similar to that which is taught by Muthukrishnan to be carried out in a system similar to that which is taught by Miyazawa to thereby provide optimization of transmission (see Muthukrishnan; paragraph 44).
While Muthukrishnan discloses query checks to determine current status/conditions with respect to utilization of the received content having predefined operating conditions (see paragraphs 32-33), there fails to be specific disclosure of priority decoding as recited.
Nguyen discloses a method for generating and rendering video content based on an area of interest, wherein the display control device (10) determines whether an encoded update or other encoded display data is to be decoded next; and wherein the determination of whether an encoded update or other encoded display data is to be decoded next is based on a priority of an encoded healing update stored at the display control device (see paragraphs 74-76; Figs. 2-3).
Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of a priority decoding processing similar to that which is taught by Nguyen to be carried out in a system similar to that which is taught by Miyazawa and Muthukrishnan to thereby reduce processing efforts (see Nguyen; paragraph 95).


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Miyazawa, Muthukrishnan and Nguyen as applied to claim 20 above, and further in view of Divakaran et al. (US Patent Publication No. 2019/0121421).
	With reference to claim 21, Miyazawa discloses all the method of claim 20, Miyazawa, Muthukrishnan, and Nguyen disclose all that is required as explained above, however fails to disclose the priority of the healing update is defined as recited.
Divakaran discloses a transmission technique between a display panel and a host processor (see abstract), wherein the priority of the update corresponds to an age of the update; and wherein the age of the haling update is a time since the update was generated at the host device, a time since the update was encoded at the host device, or a time since the update was received at the display control device (see paragraphs 23, 26, 39, 45, 83; Figs. 1-5).
Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of priority setting similar to that which is taught by Divakaran to be carried out in the transmission system similar to that which is taught by Miyazawa, Muthukrishnan, and Nguyen to thereby reduce power consumption of the device (see Divakaran; paragraph 38).


Claim 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazawa as applied to claim 1 above, and further in view Lee (US Patent Publication No. 2015/0169443)
With reference to claim 24, Miyazawa discloses all that is required with reference to claim 1, however fails to disclose a predetermined target idle time as recited.
Lee discloses wherein the other display data is encoded using a quality level corresponding to a predetermined target idle time of a processor of the host device (see paragraphs 73-75; Figs. 5-6).
Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of a target idle time of a processor for data encoding similar to that which is taught by Lee to be carried out in a system similar to that which is taught by Miyazawa to thereby improve efficiency of the device (see Lee; paragraph 49)

With reference to claim 25, Miyazawa and Lee disclose all that is required with reference to claim 24, wherein Miyazawa further discloses that the healing updates are encoded using the processor [of] the host device (200) (see paragraph 59; Figs. 2-3).
While disclosing the healing updates as explained above, Miyazawa fails to disclose encoding during the idle time as recited.
Lee further disclose encoding using the processor during the idle time (see paragraph 75).

With reference to claim 26, Miyazawa and Lee disclose all that is required with reference to claim 1, wherein Miyazawa further discloses that the wherein the allocation is based on a number of healing updates stored at the host device that have not been encoded (differential data; 250) (see paragraphs 61-62; Figs. 2-3).


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
YANG et al. (US2019/0050664) discloses a display device including a display area permitting different compression rates for transmission of data to optimize bandwidth usage (see paragraphs 30-41; 105-119; Figs. 1-3).
CARLSON et al. (US9,639,714) discloses a method for secure communication of data string transmitted between a source device and a destination device wherein the strings are separately decoded blocks having a predetermined order (see column 5, line 60-column 6, line 14, line 61-column 7, line 16; Figs. 1-2, 8-10).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALECIA DIANE ENGLISH whose telephone number is (571)270-1595. The examiner can normally be reached Mon.-Fri. 7:00am-3:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADE/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625